Citation Nr: 0013999	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including schizophrenia.  

2.  Entitlement to an increased evaluation for residuals of 
hydradenitis of the left axilla with sensory neuropathy 
medial brachial cutaneous and intercostal brachial cutaneous 
nerve (minor), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
hydradenitis of the right axilla with sensory neuropathy 
medial brachial cutaneous and intercostal brachial cutaneous 
nerve, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for hydradenitis 
perirectal region and inguinal area, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to evaluations in excess of 10 percent for 
residuals of bilateral axilla hydradenitis with sensory 
neuropathy medial brachial cutaneous intercostal brachial 
cutaneous nerve, and the perirectal and inguinal area.

In March 1997 the RO, in pertinent part, affirmed the 
determinations previously entered with the exception of a 
grant of an increased evaluation of 20 percent for residuals 
of hydradenitis of the left axilla with sensory neuropathy 
medical brachial cutaneous and intercostal brachial cutaneous 
nerve effective November 20, 1998.

In September 1999, in pertinent part, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, granted entitlement to an increased 
evaluation of 30 percent for residuals of hydradenitis of the 
perirectal region and inguinal area effective December 11, 
1995, date of claim, adjusted the effective dated for the 
grant of entitlement to an increased evaluation of 20 percent 
for residuals of hydradenitis of the left axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve retroactive to December 11, 1995, date of 
claim, and affirmed the determinations previously entered..


In September 1999 the RO also denied the claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and hepatitis C.  The statement subsequently received 
from the veteran in November 1999 shows he appears to be 
claiming that his anxiety and hepatitis C disabilities should 
be service connected.  The Board construes the veteran's 
statement as a notice of disagreement.  These claims are 
addressed in the remand portion of the decision.  Manlincon 
v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disability including schizophrenia when it issued 
an unappealed rating decision in August 1979.

2.  The evidence submitted since the August 1979 
determination does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Residuals of hydradenitis of the right axilla (minor) 
with sensory neuropathy medial brachial cutaneous and 
intercostal brachial cutaneous nerve is manifested by for the 
most part by wholly sensory symptoms productive of no more 
than moderate incomplete paralysis.

4.  Residuals of hydradenitis of the left (major) axilla with 
sensory neuropathy medial brachial cutaneous and intercostal 
brachial cutaneous nerve is manifested by symptoms productive 
of no more than severe incomplete paralysis. 





5.  The veteran's hydradenitis of the perirectal region and 
inguinal area is generally manifested by objective findings 
reflective of no more than exudation or constant itching and 
extensive lesions confined to the perirectal region and 
inguinal area or marked disfigurement, but without 
ulcerations or extensive exfoliation or crusting and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1979 rating decision 
wherein the RO denied entitlement to service connection for 
psychiatric disability including schizophrenia is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C. A.§§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of hydradenitis of the left axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 
8519 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of hydradenitis of the right axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve have not been met.  38 U.S.C.A. §§ 1155m 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 
8519 (1999).

4.  The criteria for an evaluation in excess of 30 percent 
for hydradenitis of perirectal region and inguinal area are 
not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.14, 
4.20, 4.118, Diagnostic Code 7806 (1999).  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder including 
schizophrenia.

Factual Background

A review of the veteran's service medical records discloses 
that they are silent for any evidence or findings of a 
psychiatric disorder.  A June 1971 medical board physical 
examination for separation shows a normal psychiatric 
evaluation

VA medical records in early 1977 refer to psychiatric 
symptoms associated with explosive personality, dyscontrol 
with violent potential and schizophrenia.  

The RO denied entitlement to service connection for a 
psychiatric disorder including schizophrenia when it issued 
an unappealed rating decision in August 1979  The RO noted 
that the first evidence of a psychiatric disability was shown 
years following separation from service, and at a time too 
remote from service to be causally related thereto.

Evidence received following the unappealed RO rating decision 
in August 1979 consisted of numerous VA and private medical 
records including references to a psychiatric disorder 
variously diagnosed including panic disorder without 
agoraphobia, somatization disorder, generalized anxiety 
disorder and major depression dated in the 1990's.  


Service-connection has been established for residuals of 
hydradenitis of the left axilla with sensory neuropathy 
medial brachial cutaneous and intercostal brachial cutaneous 
nerve, residuals of hydradenitis of the right axilla with 
sensory neuropathy medial brachial cutaneous and intercostal 
brachial cutaneous nerve, hidradenitis of the perirectal 
region and inguinal area, tender scar of the left axilla, 
bilateral high frequency hearing loss, and residuals of 
condylomata acuminata verruca, penile. 


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not therefor be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991);  38 C.F.R. §§ 3.307, 3.309 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder which the RO denied in August 
1979.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C. A. § 7105; 
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).


In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board's review of the August 1979 rating decision shows 
the RO determined that a psychiatric disorder, however 
diagnosed, was not present during service nor shown on a 
psychiatric evaluation at separation therefrom.  The first 
evidence of a psychiatric disorder was not reported until 
years following separation from service.  The record lacks an 
etiologic link between the psychiatric disorder first 
reported some years following service and any incident 
therein. 

The evidence associated with the claims file subsequent to 
the August 1979 RO rating decision consists of additional 
medical records and examination reports. 

The additional medical records and examination reports 
continue to reflect the presence of a psychiatric disorder 
dating from some years following the veteran's separation 
from service.  However, the record is still without competent 
medical authority linking any post service psychiatric 
disorder with service.  Moreover the veteran has not 
submitted competent medical evidence of a nexus between any 
current psychiatric disorder and a service-connected 
disability or treatment thereof. 

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  There is no additional evidence not 
previously submitted which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of this 
claim. 




As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


II.  Entitlement to increased evaluations 
for residuals of hydradenitis.

Factual Background

During active service the veteran was treated for perirectal 
infection and abscesses requiring incision and drainage.  He 
subsequently developed axillary swelling and infection 
requiring excision of suppurative hidradenitis.  

A November 1971 VA special neurological examination concluded 
in diagnoses of residuals of hidradenitis of axillae and 
treatment, chronic; bilateral sensory neuropathy, medial 
brachial cutaneous and intercostal brachial cutaneous nerves, 
chronic, secondary thereto; and brachial plecitis.  The 
veteran was indicated to be left-handed.



In December 1971 the RO granted service connection for 
residuals of hydradenitis of the axillae with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerves evaluated as 20 percent disabling and 
hidradenitis of the  perirectal region evaluated as 
noncompensable based upon pertinent findings in the service 
medical records and post service VA examination.  

In June 1979 the RO granted an increased 
(compensable)evaluation of 10 percent for hydradenitis of the 
perirectal and inguinal region based upon the evidence of 
record.

In November 1992 the RO assigned a separate evaluation of 10 
percent for hydradenitis of the left axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve and a separate evaluation of 10 percent for  
residuals of hydradenitis of the right axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve.

On December 11, 1995, the veteran filed a claim of 
entitlement to increased compensation benefits.

A November 1998 VA neurology examination report shows the 
veteran was cooperative and gave a very good effort.  On 
motor examination, with drift testing, he had lowering of the 
left arm but no pronation.  There was no atrophy of any of 
the muscles, including pectoral muscles, and no winging of 
the scapula, etc.  His strength was 5/5, with good strength 
in the left hand.  Abduction and extension at the wrists, 
biceps, and deltoid were normal.  

The same was true in the legs, where the strength was 5/5 
throughout and bilaterally symmetrical.  Sensation was 
somewhat difficult to assess, in that at one level he 
complained of loss of sensation in the entire left side of 
his body; basically, from the midline over, left chest, left 
arm, and left leg.  

However, when the veteran was tested specifically with a 
rotating pointed dial, he reported that he could feel 
absolutely nothing in the region about 10 centimeters below 
the left axilla, and then also in the region of the 
incisional arc-like scar under his axilla and the entire 
upper thoracic region on the lateral surface of the chest.  

The veteran also reported that he had decreased sensation as 
compared to the normal sensation in his body over the entire 
left arm and left hand.  No particular finger was more numb 
than the other.  He did have some retained sensation in this 
area, whereas in the axillary area the sensation was 
completely lost.  He had a very "similar zone," although 
not quite as intensely absent, under the right axilla and 
right forearm.  Otherwise, in the right arm he did not 
complain of a loss of sensation.  In the left arm he also 
complained of complete loss of sensation in the region of the 
axillary nerve.  Coordination testing showed rapid movements 
of the fingers, finger-to-nose, and rapid alternating 
movements were all normal.  Scars were present in both 
axillary regions.

Impression revealed mild brachial neuropathy affecting 
primary cutaneous nerve branches involving both the left and 
right axilla.  The intercostal brachial nerve and medial 
cutaneous nerve of the forearm were the areas primarily 
affected, bilaterally. The examiner noted that the veteran 
also complained of numbness outside the distribution of the 
above specified area.  The examiner recorded that he had 
remotely minimal electromyograph (EMG) abnormalities 
diffusely in the left arm, without evidence of denervation 
but rather irritation and diffusely in the muscles of the 
left arm.  However, the examiner noted that such abnormality 
was not present on a later EMG, and probably had completely 
resolved.  

The examiner recorded that the numbness involving the entire 
left side appeared to have some functional embellishment 
accompanying an underlying organic condition.  He also 
recorded that the veteran's primary problems were sensory, 
which were subjective and it was very difficult to delineate 
further the limits or expression of this symptomatology. 

A December 1998 VA orthopedic and dermatologic examination 
report shows the veteran was not in any acute distress.  On 
cutaneous examination he was noted to have extensive scarring 
involving both axillae and his lateral chest bilaterally. 
(medical photos are of record).  He did not have any other 
cutaneous lesions in the area to include comedones, acneiform 
lesions, furuncles, carbuncles, or draining sinus tracts.

On musculoskeletal examination of his shoulders bilaterally 
the veteran had no evidence of bony or soft tissue 
abnormalities, erythema, swelling, warmth, or tenderness.  He 
had full range of motion of the right shoulder with forward 
flexion of from 0 to 180 degrees, abduction from 0 to 180 
degrees, but with pulling in the axillae at the point of 
maximum forward flexion or abduction.  He was also able to 
internally rotate the shoulder from 0 to 90 degrees and 
externally rotate from 0 to 90 degrees without complaints of 
pain.  

On examination of his left shoulder the veteran had no 
evidence of bony or soft tissue abnormalities, erythema, 
swelling, warmth, or tenderness.  Forward flexion the left 
shoulder was from 0 to 180 degrees with complaints of pulling 
at the point of maximum flexion.  He was able to abduct the 
left shoulder from 0 to 170 degrees with complaints of 
pulling in the axilla at 170 degrees.  On repetitive motion 
exercises involving the right shoulder he was able to abduct 
only from 0 to 170 degrees using 10 pound weights with 
complaints of increased pulling at the point of maximum 
abduction.  

On repetitive motion exercise involving the left shoulder the 
veteran was able to abduct from 0 to 160 degrees with 10 
pound weights, complaining of pulling and discomfort in the 
left axillae from 90 degrees to 160 degrees.  In addition, on 
performing repetitive motion exercises involving both 
shoulders, he complained of pulling in his chest.

On examination of his inguinal areas the veteran had ice pick 
scarring over a two centimeter area in both crural areas but 
no evidence of comedones, acneiform lesions, furuncles, 
carbuncles, dermatitis or foul smell.  

On examination of the perianal area he had extensive 
scarring.  There was no evidence of active lesions to include 
comedones, acneiform lesions, furuncles, carbuncles or 
draining sinus tracts.

Impression revealed bilateral axillae, hydradenitis 
suppurative: status post surgical resection, now with 
recurrent lesions by history and with residuals and sequelae 
of scarring, and secondary neurologic-symptoms with limited 
range of motion and discomfort as described and repetitive 
motion exercises resulting in a further reduction in 
abduction by 10 degrees on the right and by 45 degrees on the 
left.

Also noted was bilateral crural area, hydradenitis 
suppurative with recurrent lesions by history and with 
symptoms as described, and with mild scarring on examination.

Also noted was perianal area, hydradenitis suppurative status 
post surgical resection now with recurrent lesions by 
history, and residuals and sequelae of scarring.

In a September 1999 rating decision, the RO granted an 
increased evaluation for residuals of hydradenitis of the 
left axilla with sensory neuropathy medial brachial cutaneous 
and intercostal brachial cutaneous nerve from 10 percent to 
20 percent effective, date of claim, December 11, 1995.  
Also, the RO granted an increased evaluation for hydradenitis 
of the perirectal region and inguinal area from 10 percent to 
30 percent effective December 11, 1995.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).





Under Diagnostic Code 8519, complete paralysis of the long 
thoracic nerve resulting in the inability to raise the arm 
above shoulder level or a winged scapula deformity warrants a 
maximum 30 percent disability rating where involving the 
major upper extremity.  A maximum 20 percent evaluation is 
provided for the minor upper extremity.  

Incomplete paralysis which is severe will be rated as 20 
percent disabling whether it is the major or minor arm.  
Incomplete paralysis which is moderate will be rated as 10 
percent disabling whether it is the major or minor arm.  Such 
ratings are not to be combined with lost motion above the 
shoulder level.  38 C.F.R. 4.124a, Code 8519 and Note (1999).  

Under Diagnostic Code 5201, a minimum 20 percent evaluation 
is provided for limitation of motion at the shoulder level 
where either the major or minor upper extremity is involved.  
A 30 percent evaluation is provided for the major extremity 
and a 20 percent evaluation is provided for the minor 
extremity where limitation of motion of the arm is midway 
between the side and shoulder level.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5200 through 5203 (1999).  The 
range of motion of these joints is provided at 38 C.F.R. § 
4.70 Plate I (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  In this case, as the veteran is left-handed, his 
left shoulder is considered part of the major upper 
extremity.

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or for a scar that is 
tender and painful on objective demonstration. Other scars 
are rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).




The provisions of Diagnostic Code 7806, entitled "Eczema" 
provide that a 50 percent rating is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  A 30 percent rating is warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.

In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for his residuals of 
hydradenitis are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected residuals of hydradenitis (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for his 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the record shows that the veteran has been 
afforded recent pertinent comprehensive VA examinations.  
There is no indication that there are additional outstanding 
records which VA has not attempted to obtain.  Accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a).


Evaluation in excess of 20 percent for 
residuals of hydradenitis of the left 
axilla with sensory neuropathy medial 
brachial cutaneous and intercostal 
brachial cutaneous nerve.

A comprehensive review of the pertinent evidence of record 
shows that the recent VA examination findings fail to reflect 
competent medical evidence of complete paralysis of the long 
thoracic nerve resulting in the inability to raise the major 
arm above shoulder level or a winged scapula deformity.  
Clearly, the veteran was able to raise his left arm above 
shoulder level.  

The examiner noted that the latest EMG tests were negative.  
Moreover, the Board notes that the veteran's primary problems 
were described as sensory or subjective in nature.  
Importantly, the Board notes that the examiner also stated 
that his complaints of numbness involving the entire left 
side appeared in part to have some functional embellishment.

When the objective findings noted on the recent VA 
examinations are viewed in light of the schedular criteria 
cited above, it becomes readily apparent that the veteran's 
residuals of hidradenitis of the left axilla (major) with 
sensory neuropathy medial brachial cutaneous and intercostal 
brachial cutaneous nerve fail to meet or more nearly 
approximate the criteria for the next higher rating of 30 
percent.



The Board notes that in a rating decision in September 1999 
the RO granted a separate 10 percent evaluation for tender 
and painful left axilla scar.  While there is indication that 
the left axilla scarring is productive of some disfigurement 
the Board recognizes that under the Rating Schedule, ratable 
disfiguring scars are limited to exposed surfaces of the head 
face and neck, only under Diagnostic Code 7800.  As the left 
axilla scar is confined to a nonexposed area under the left 
shoulder, the rating criteria for disfiguring scars under 
Diagnostic Code 7800 is not for application.

Overall, the preponderance of the evidence is negative and 
against the assignment of an increased evaluation for 
residuals of hydradenitis of the right axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve.
Evaluation in excess of 10 percent for 
residuals of hydradenitis of the right 
axilla with sensory neuropathy medial 
brachial cutaneous and intercostal 
brachial cutaneous nerve. 

A comprehensive review of the pertinent evidence of record 
shows that the recent VA examination findings failed to 
reflect competent medical evidence of complete paralysis of 
the long thoracic nerve resulting in the inability to raise 
the minor arm above shoulder level or a winged scapula 
deformity.  Clearly, the veteran was able to raise his arm 
above right shoulder level.  Moreover, the Board notes that 
the examiner indicated that the latest EMG test was 
essentially without any pertinent neurologic abnormality.  
The veteran did not complain of loss of sensation in the 
right arm.

When the objective findings noted on the recent VA 
examinations are viewed in light of the schedular criteria 
cited above, it becomes readily apparent that the veteran's 
residuals of hidradenitis of the right axilla (minor) with 
sensory neuropathy medial brachial cutaneous and intercostal 
brachial cutaneous nerve fail to meet or more nearly 
approximate the criteria for the next higher rating of 20 
percent.


Moreover the Board recognizes that the right axilla scar is 
not shown to be tender or painful on objective examination or 
poorly nourished with repeated ulceration.  Accordingly a 
separate 10 percent rating for right axilla scarring is not 
warranted.  

As the current rating criteria in effect contemplates some 
limitation of the shoulder the criteria for a compensable 
rating for scar productive of limitation of function of an 
affected part under Diagnostic Code 7805 is duplicative and 
precluded by regulation.  38 C.F.R. § 4.14.  For reasons 
noted above a compensable rating based on disfigurement under 
Diagnostic Code 7800 is not for application.  


Evaluation in excess of 30 percent for 
residuals of hydradenitis of the 
perirectal region and inguinal area.

A review of the evidence reveals that the veteran's residuals 
of hydradenitis of the perirectal region and inguinal area is 
rated by analogy to the criteria for a 30 percent evaluation 
under Diagnostic Code 7806.

The Board points out that marked disfigurement is 
contemplated within the criteria of the current 30 percent 
evaluation.  Importantly, because the evidence including 
unretouched color photographs clearly do not reflect a 
pertinent dermatologic process manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnancy the next higher 
evaluation of 50 percent is not warranted.  Rather, in the 
Board's judgment, the current clinical evidence presents a 
disability picture which more nearly approximates the 
criteria for the current 30 percent evaluation.  38 C.F.R. § 
4.7.

The preponderance of the evidence is negative and against the 
grant of an increased evaluation for hidradenitis of the 
perirectal region and inguinal area.





Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  His service-connected 
residuals of hydradenitis have not required frequent 
inpatient care, nor are shown to have markedly interfered 
with any employment.  Having evaluated the record with these 
mandates in mind, the Board finds no basis for any action on 
this question.



ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including schizophrenia, the appeal is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of hidradenitis of the left axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of hidradenitis of the right axilla with sensory 
neuropathy medial brachial cutaneous and intercostal brachial 
cutaneous nerve is denied.  

Entitlement to an evaluation in excess of 30 percent for 
hidradenitis of the perirectal region and inguinal area is 
denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board notes that when there has been an initial RO 
adjudication of a claim and an NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to a SOC, and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Additionally, the Board notes that the filing of an NOD is 
just the first step in the perfection of an appeal to the 
Board, which also requires, as set forth in 38 C.F.R. § 
20.200, a timely filed NOD in writing and, after a SOC has 
been furnished, a timely Substantive Appeal.

Accordingly, the case remand to the RO for further action as 
follows:

The veteran and his representative should 
be furnished an SOC regarding the issues 
of entitlement to service connection for 
PTSD and hepatitis C.  They should be 
given the opportunity to respond thereto 
as well as instructed as to the 
requirement of filing a VA Form 9 (Appeal 
to Board of Veterans Appeals) if 
appellate review is desired.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

